Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Tulino on January 6, 2022.

The following changes are made to the set of claims filed October 13, 2021.  The claims have been amended as follows: 

Claims 2 and 4 are canceled.

Claims 3, 5, and 6 are amended to depend from claim 1.

Claim 1. A goggle, comprising:
a lens assembly comprising a lens, two opposite reels and a soft sheet, said lens being mounted on said goggle frame, said two reels being rotatably mounted in said goggle frame at opposing left and right ends of said lens, said soft sheet being partially 
a control assembly detachably and selectively connected to one said reel of said lens assembly and used to drive the connected said reel to rotate, so that the said reel driven by said control assembly drives said soft sheet to move laterally relative to said lens, wherein said control assembly is configured to enable a right handed user to disassemble said control assembly from the reel that is mounted at the left end of said lens and assemble said control assembly at the reel that is mounted at said right end of said lens, and to enable a left handed user to disassemble said control assembly from the reel that is mounted at the right end of said lens and assemble said control assembly at the reel that is mounted at said left end of said lens[[.]];
wherein said control assembly comprises a casing, a ratchet wheel, a pawl, a rope wheel, a pulling rope, a finger rod and an elastic member, said casing being detachably mounted to said goggle frame, said casing comprising an accommodation space, a shaft hole in communication with said accommodation space vertically and a rope hole in communication with said accommodation space laterally, said ratchet wheel being rotatably mounted in said accommodation space of said casing and comprising a transmission shaft, said transmission shaft being inserted through said shaft hole of said casing and detachably connected to one said reel, said pawl being disposed in said casing and unidirectionally engaged with said ratchet wheel to limit said ratchet wheel for unidirectional rotation, said rope wheel being rotatably mounted in said accommodation space of said casing for rotating said ratchet wheel unidirectionally, said pulling rope being inserted through said rope hole of said casing, said pulling rope having one end thereof connected to said rope wheel and anApplication No. 16/651,112Attorney Docket No. 4299/1775PUS1Response to Office Action dated 14 Jun 2021 Page 4 of 8opposite end thereof connected to said finger rod, said elastic member acting on said rope wheel to drive said rope wheel to wind up said pulling rope[[.]];
wherein said ratchet wheel comprises an outer ring tooth portion located on an outer perimeter thereof and an inner ring tooth portion located on an inner perimeter thereof, said pawl is unidirectionally engaged with said outer ring tooth portion of said ratchet wheel; said control assembly further comprises a transmission plate connected to said rope wheel, said transmission plate comprising a ratchet portion unidirectionally engaged with said inner ring tooth portion of said ratchet wheel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest pieces of prior art are USPN 4,542,538 Moretti et al. (Moretti) and CN 106646921 Chen.  Moretti discloses a goggle comprising a soft sheet and a control assembly (see Figures) wherein the control assembly can be configured for either a left-handed or right-handed user (col. 8, lines 32-42), as recited by the currently amended claims.  However, Moretti does not teach, suggest, or disclose the specific structures of the control assembly as recited in the currently amended claims.  Chen does not teach, suggest, or disclose a goggle comprising a soft sheet wherein the control assembly can be configured for either a left-handed or right-handed user.  Additionally, upon further consideration, Examiner notes that Chen does not teach, suggest, or disclose a transmission plate connected to said rope wheel, said transmission plate comprising a ratchet portion unidirectionally engaged with said inner ring tooth portion of said ratchet wheel, as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/F Griffin Hall/           Primary Examiner, Art Unit 3732